lg kendrick llc petitioner v commissioner of internal revenue respondent docket no 10241-12l filed date p is a single-member llc that operates a franchise busi- ness the internal_revenue_service irs determined that p had employees and had unpaid federal employment_taxes ie unpaid withholding and federal_insurance_contributions_act tax_liabilities with respect to its form sec_941 employer’s quarterly federal tax_return for the last three quarters of and all four quarters of and unpaid federal_unemployment_tax_act tax_liabilities with respect to its united_states tax_court reports forms employer’s annual federal unemployment futa_tax return for the and taxable years collectively periods at issue after processing substitutes for returns and assessing the employment_taxes for the periods at issue the irs mailed to p a notice of the filing of a notice_of_federal_tax_lien nftl and a levy notice with respect to the periods at issue p timely requested and received a sec_6320 hearing with the irs appeals_office the appeals_office subsequently issued two notices of determination sustaining the nftl filing and the proposed levy for the periods at issue except the nftl filing for p’s date form_941 liability which the notices did not address p filed a petition disputing the appeals office’s determinations we remanded this case on r’s motion and the appeals_office issued a supplemental notice_of_determination the supplemental notice sustained the nftl filing and the proposed levy for the periods at issue including the nftl filing for p’s date form_941 liability held the original notices of deter- mination did not embody a determination to sustain and therefore were invalid with respect to the nftl filing for p’s date form_941 liability held further a supple- mental notice_of_determination that sustains a collection action for a taxable_period cannot form the basis for the court’s jurisdiction when the original notice_of_determination was invalid with respect to the collection action for that tax- able period held further the court does not have jurisdiction to review the nftl filing for p’s date form_941 liability held further p is not entitled to challenge the underlying liabilities for the periods at issue over which the court has jurisdiction held further the appeals office’s determinations are sustained for the periods at issue over which the court has jurisdiction michael e lunnon member for petitioner luke d ortner for respondent opinion marvel judge pursuant to sec_6330 petitioner seeks review of determinations by respondent hereinafter irs or respondent to sustain collection actions by levy and the filing of a notice_of_federal_tax_lien nftl relating to petitioner’s unpaid federal employment_taxes ie unpaid withholding and federal_insurance_contributions_act fica unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the relevant times and all rule references are to the tax_court rules_of_practice and procedure lg kendrick llc v commissioner tax_liabilities with respect to its form sec_941 employer’s quarterly federal tax_return for the last three quarters of and all four quarters of and unpaid federal_unemployment_tax_act futa_tax liabilities with respect to its forms employer’s annual federal unemployment futa_tax return for the and taxable_year sec_3 collectively periods at issue the issues for decision are whether we have jurisdic- tion to review the nftl filing for petitioner’s date form_941 liability petitioner may challenge its underlying liabilities and if so the correct amounts of the underlying liabilities and the appeals_office abused its discretion in sustaining the nftl filing and the proposed levy action we hold that we do not have jurisdiction to review the nftl filing for petitioner’s date form_941 liability that petitioner cannot challenge the underlying liabilities for the periods over which we have jurisdiction and that the appeals_office did not abuse its discretion we sustain the irs’ determinations for the periods over which we have jurisdiction background the parties submitted this case fully stipulated under rule the stipulated facts and facts drawn from stipulated exhibits are incorporated herein by this reference peti- see infra pp regarding the nftl filing for petitioner’s decem- ber form_941 liability we hold infra that the irs did not make a written_determination with respect to this liability petitioner’s form_940 liability with respect to the taxable_year is prorated because petitioner was formed during see infra p em- ployment tax_liabilities for periods before petitioner’s formation are the subject of the opinion in lunnon v commissioner tcmemo_2015_156 see sec_301_7701-2 proced admin regs the trust fund recov- ery penalties that the irs proposed to assess against mr lunnon with re- spect to the form_941 liabilities for the periods at issue are not before the court for the remainder of this report we use the term employment_tax to refer to taxes under fica secs futa secs and income_tax_withholding secs and petitioner objected to exhibit 3-j respondent’s request for admissions because it was not part of the administrative record when this case was recalled at the date albuquerque new mexico trial session we reserved ruling on petitioner’s objection we decide this case without re- continued united_states tax_court reports tioner’s principal_place_of_business was in gallup new mexico when the petition was filed petitioner is a single-member llc formed in that operates as a franchise of the business the ups store its manager and sole member is michael e lunnon from until petitioner’s formation in mr lunnon oper- ated the franchise business as a sole_proprietorship origi- nally under the name mail boxes etc mr lunnon reported wages and paid employment_taxes with respect to employees of the franchise to the state of new mexico until he also filed form sec_941 with the irs for the date quarter through the date quarter during the periods at issue petitioner paid an average of five individuals approximately twice per month mr lunnon has maintained a workers’ compensation and employer’s liability insurance_policy since at least a insurance_policy applica- tion that mr lunnon signed and submitted for his business shows an estimated annual payroll of dollar_figure the policy was renewed every year until at least however peti- tioner did not file form sec_941 or forms or pay any employment_tax for the periods at issue after the irs had summoned and reviewed bank records associated with petitioner’s business and made a field call to the business the irs concluded that petitioner had paid employees approximately dollar_figure per month and therefore had employment_tax liabilities for the periods at issue although the irs requested that mr lunnon file on behalf of petitioner employment_tax returns for the delinquent periods mr lunnon refused and revenue_officer t w gard to deemed admissions under rule c and we treat petitioner’s ob- jection as moot the irs revenue officer’s case notes suggest that mr lunnon at one point represented that the michael lunnon revocable_trust was at least a partial owner of petitioner however the case notes also state that mr lunnon is the only member listed on petitioner’s articles of organization and the record does not contain any information about the michael lunnon revocable_trust mr lunnon not petitioner is the named insured on the insurance pol- icy for the periods at issue even though mr lunnon operated his business through petitioner during that time this figure does not include the amount that petitioner paid to mr lunnon as a wage lg kendrick llc v commissioner lyons prepared a substitute for return under sec_6020 for each period at issue the revenue_officer sent petitioner a letter do dated date by certified mail to the business address one of the individuals who the irs had determined was an employee cameron curley signed the certified mail receipt on date the letter informed petitioner about the substitutes for returns and stated that petitioner had days to prepare and mail employment_tax returns mail addi- tional information petitioner wanted the irs to consider or request a conference with revenue_officer lyons the letter further stated that the irs would process the substitutes for returns and assess the tax reflected on the returns plus any additional penalties and interest if petitioner did not respond within days the letter explained that petitioner’s representative could request a meeting or a telephone con- ference with the revenue officer’s supervisor if petitioner did not agree with any or all of the irs findings given you if petitioner still did not agree with the findings after a con- ference with the supervisor it would have the opportunity to appeal its case to the area director of general appeals petitioner or its representative did not respond to the letter do within days the irs processed the sub- stitutes for returns and assessed the tax on date the irs mailed to petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing levy notice with respect to the periods at issue in the levy notice the irs proposed for the first time additions to tax under sec_6651 for late payment the irs also mailed to petitioner a letter do notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 dated date with respect to the liabilities at issue including the date form_941 liability in response to these notices petitioner timely filed a form request for a collection_due_process or equivalent_hearing signed by mr lunnon in his capacity as member manager the hearing request disputed the proposed levy and the nftl filing requested withdrawal of the nftl filing and stated the llc does not understand any basis for the claims made in the final notice and does not believe the llc owes them united_states tax_court reports petitioner’s case was transferred to settlement officer joann mares in the irs appeals_office settlement officer mares scheduled a telephone conference call for date but mr lunnon told settlement officer mares that petitioner preferred to conduct the sec_6320 hearing through correspondence and neither he nor another rep- resentative participated in a telephone conference settle- ment officer mares agreed to conduct the hearing through correspondence and requested that petitioner provide finan- cial information and file its delinquent employment and income_tax returns by date petitioner did not give settlement officer mares any of the requested financial information and did not file the requested returns by the deadline settlement officer mares allowed petitioner an additional days to comply with her request instead of providing any information to settlement officer mares mr lunnon initiated a freedom_of_information_act_request on petitioner’s behalf for any documents the irs had proving that petitioner had paid employees and was subject_to filing employment_tax returns for the periods at issue because petitioner did not give settlement officer mares any pertinent information she sustained the proposed levy and the nftl filing on the basis of the information in the administrative record on date the appeals_office issued two documents titled notice_of_determination con- cerning collection action s under sec_6320 and or one notice sustained the collection action for the liabilities at issue except that it did not address the proposed levy or the nftl filing for petitioner’s date form_941 liability first notice_of_determination the first page of the first notice_of_determination had a list titled tax period s ended which listed the taxable periods to which the notice pertained and included the date taxable_period the taxable_period for form_940 liabilities is often identified as the last day of the calendar_year see eg j s auto painting inc v commis- sioner tcmemo_2013_232 at concerning a form_940 liability for the taxable_year ended date everett assocs inc v com- missioner tcmemo_2012_143 slip op pincite concerning a form_940 li- ability for the year ended date and therefore the ref- erence to date to indicate petitioner’ sec_2010 form_940 liability is not inapposite the third page of the first notice_of_determination re- ferred to petitioner’s form_940 liabilities for the taxable periods lg kendrick llc v commissioner the third page of the first notice_of_determination contained two tables detailing to which taxable periods and collection activities the notice pertained the first table included the proposed levy of the form_941 liabilities for the quarters ending date through date inclusive and of the form_940 liabilities for the taxable periods and the second table included the nftl filing with respect to the form_941 liabilities for the quarters date through date inclu- sive and with respect to the form_940 liabilities for the tax- able periods and the other notice_of_determination sustained the proposed levy of petitioner’s date form_941 liability second notice_of_determination the first page of the second notice_of_determination listed the relevant taxable_period as date a table on the third page clarified that the notice pertained only to the proposed levy of petitioner’s date form_941 liability the nftl neither the first notice_of_determination nor the second notice_of_determination together original notices of deter- mination addressed for petitioner’s date form_941 liability or the proposed sec_6651 additions to tax the original notices of deter- mination concluded that petitioner did not properly challenge the underlying liabilities and incorrectly stated that the employment_taxes were assessed on the basis of voluntarily filed returns filing petitioner timely filed a petition in this court disputing the original notices of determination in preparation for trial the irs subpoenaed additional bank records and documents related to the workers’ compensation insurance_policy respondent subsequently filed a motion to remand peti- tioner’s case to the appeals_office because during the sec_6320 hearing the settlement officer did not fully explain to petitioner the basis for the employment_tax assess- ments did not make a determination about whether peti- tioner was entitled to challenge the underlying liabilities and did not include the nftl filing for petitioner’s date form_941 liability on either notice of determina- tion we granted respondent’s motion and united_states tax_court reports on remand the case was returned to settlement officer mares settlement officer mares mailed to petitioner the documents that the irs had relied upon to assess the under- lying liabilities and documents supporting the assessments that the irs had obtained during the pendency of the tax_court case including copies of checks drawn on petitioner’s bank account that mr lunnon wrote to the same individuals twice per month employment_tax transcripts from the state of new mexico workers’ compensation insurance_policy docu- ments irs transcripts and internal irs documents summa- rizing petitioner’s bank records settlement officer mares also mailed to petitioner a letter dated date which stated i wasn’t sure if you understood upon the receipt of the letter do that you could have prepared and signed tax returns that you believe are correct and return them to the irs within days if you have the cor- rect returns you may submit these to me on or before date so that the internal_revenue_service can process them the letter also asked petitioner to explain its rela- tionship with cameron curley and requested that petitioner submit financial information to settlement officer mares and file the delinquent form sec_941 and for the periods at issue by date so that she could consider collec- tion alternatives the letter also warned petitioner that if it did not respond to the letter settlement officer mares would make a supplemental determination on the basis of informa- tion already in the record instead of supplying the requested information mr lunnon sent a letter to settlement officer mares challenging the documents that respondent had provided because at least some of them were not available when the irs made its original determinations and because some of the documents referred to mr lunnon rather than to petitioner in response settlement officer mares allowed petitioner until date to prepare the requested returns using the docu- ments that respondent had provided to it or any other addi- tional information petitioner had mr lunnon did not cause the letter erroneously referenced taxable periods not at issue and al- though the recipient of the letter was lg kendrick llc the salutation read dear mr lunnon settlement officer mares later clarified in a sub- sequent letter that the date letter in fact related to petitioner’s employment_tax liabilities for the periods at issue lg kendrick llc v commissioner petitioner to file the delinquent returns or send settlement officer mares pertinent information instead mr lunnon continued to challenge the relevancy of the documents respondent had provided but did not say the documents reflected incorrect information or deny that petitioner had employees for the periods at issue because petitioner did not file the delinquent returns or provide information after multiple opportunities to do so the appeals_office issued to petitioner a supplemental notice_of_determination concerning collection action s under sec_6320 and or supplemental notice_of_determination on the basis of the information in the administrative record the appeals_office determined that petitioner had had a prior opportunity to contest the underlying liabilities and that even if the appeals_office were able to consider it petitioner had failed to submit evidence adequately contesting the underlying liabilities after a reasonable opportunity to do so the supplemental notice_of_determination also stated that it includes the period ending for both the levy and the lien as the taxpayer requested as petitioner did not request a collection alternative or provide any relevant information with respect to its nftl filing withdrawal request settlement officer mares determined to sustain the collection actions the supplemental notice_of_determination did not provide petitioner with additional appeal rights beyond those associated with the original notices of deter- mination i sec_6320 hearing discussion sec_6321 imposes a lien on all property and property rights of a taxpayer liable for taxes where a demand for the payment of the taxes has been made and the taxpayer fails to pay the irs is authorized to file an nftl with respect to a taxpayer who has an outstanding tax_liability and fails to pay after notice_and_demand sec_6323 sec_6320 requires the secretary to send written notice to the tax- payer of the filing of an nftl and of the taxpayer’s right to the term secretary means the secretary_of_the_treasury or his dele- gate sec_7701 united_states tax_court reports an administrative hearing on the matter the conduct and scope of sec_6320 hearings are governed by sec_6330 d other than paragraph b e and g sec_6320 the secretary is authorized to collect tax by levy upon a taxpayer’s property if any taxpayer liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment sec_6331 sec_6330 requires the secretary to send written notice to the taxpayer of the taxpayer’s right to request a sec_6330 hearing before a levy is made if the taxpayer makes a timely request for a hearing the irs appeals_office conducts the hearing sec_6330 at a sec_6320 or sec_6330 hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives such as an offer-in-compromise or an installment_agreement sec_6330 additionally the taxpayer may contest the validity of the underlying tax_liability but only if the taxpayer did not otherwise have an opportunity to dispute the tax_liability sec_6330 114_tc_604 following a hearing the appeals_office must issue a notice_of_determination regarding the appropriateness of the collec- tion action the appeals_office is required to take into consideration verification presented by the secretary that the requirements of applicable law and administrative proce- dure have been met relevant issues that the taxpayer raised and whether the proposed collection action appro- priately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 134_tc_280 pursuant to sec_6320 and sec_6330 we have juris- diction to review the appeals office’s determination see 125_tc_301 aff ’d 469_f3d_27 1st cir where the validity of the underlying tax_liability is properly at issue we review the determination regarding the underlying tax_liability de novo sego v commissioner t c pincite 114_tc_176 we review all other determinations for abuse_of_discretion sego v commissioner t c at lg kendrick llc v commissioner goza v commissioner t c pincite in reviewing for abuse_of_discretion we must uphold the appeals office’s determination unless it is arbitrary capricious or without sound basis in fact or law see eg murphy v commissioner t c pincite taylor v commissioner tcmemo_2009_27 97_tcm_1109 ii jurisdiction to review the nftl filing for petitioner’s date form_941 liability questions of jurisdiction may be raised by either party or the court at any stage of a proceeding 116_tc_263 citing 96_tc_10 the tax_court is a court of limited jurisdiction and may exercise jurisdiction only when congress has expressly authorized it to do so see sec_7442 66_tc_61 see also rule b the court has jurisdiction to determine its jurisdiction over a particular case 83_tc_309 moreover the court’s jurisdiction cannot be enlarged by the parties’ agreement or waiver or failure to object 111_tc_273 although the irs had sent petitioner a letter do and petitioner had requested a sec_6320 hearing with respect to the nftl filing for the date form_941 liability the original notices of determination did not include the nftl filing for that liability as a collection action for which the irs had made a determination how- ever the supplemental notice_of_determination stated that it includes the period ending for both the levy and the lien as the taxpayer requested respondent contends that the court has jurisdiction to review the nftl filing for the date form_941 liability because its omis- sion from the original notices of determination was an inad- vertent clerical_error petitioner substantively received a hearing with respect to the collection action and the supple- mental notice_of_determination simply clarifies that the hearing and determination with respect to the liability were embedded in the original notices of determination and united_states tax_court reports hearing we therefore consider whether the original notices of determination confer jurisdiction over the nftl filing for petitioner’s date form_941 liability and if not whether the supplemental notice_of_determination cures the jurisdictional defect in 117_tc_159 we held that the only statutory requirements for jurisdiction under sec_6330 were a written notice that embodies a determination to proceed with the collection of the taxes in issue and a timely filed petition although the appeals office’s determination need not follow a particular format see 119_tc_252 the determination must be in writing see lunsford v commis- sioner t c pincite sec_301_6330-1 q a-e8 proced admin regs if the appeals_office does not issue a written_determination with respect to a particular taxable_period or liability under sec_6320 the absence of such a determination is grounds for dismissal of a petition regarding that period or liability see 114_tc_492 it therefore follows that a notice of deter- mination must specify to which taxable_period liability and collection action it relates or at the very least provide sufficient information so that the taxpayer cannot reasonably on date the court ordered respondent to file a memo- randum brief explaining his position with respect to this jurisdictional issue the court permitted but did not require petitioner to file an answer- ing brief by date and petitioner did not do so similarly we and several u s courts of appeals have stated that a valid notice_of_deficiency must at a minimum advise the taxpayer that the irs has made a determination and specify the amount of the defi- ciency and the tax_year involved see 961_f2d_1 1st cir 932_f2d_1128 5th cir aff ’g in part rev’g in part and remanding tcmemo_1990_68 814_f2d_1356 9th cir aff ’g 84_tc_1308 800_f2d_987 10th cir aff ’g 84_tc_1308 787_f2d_1541 11th cir 186_f2d_239 6th cir finding a deficiency_notice valid where it fairly advised the taxpayer of the amount and year of the deficiency and the taxpayer was fully ad- vised of the reasons forming the basis for the commissioner’s ac- tion 88_tc_167 see also 88_f2d_650 2d cir t he notice is only to advise the person who is to pay the deficiency that the commissioner means to assess him anything that does this unequivocally is good enough lg kendrick llc v commissioner be deceived as to these items see 98_f2d_968 7th cir rev’g and remanding 33_bta_564 erickson v commis- sioner tcmemo_1991_97 61_tcm_2073 normally a notice_of_determination includes these key pieces of information and our jurisdiction to review a collec- tion action for a particular taxable_period and liability is soundly established when a notice_of_determination does not clearly set forth this information we must determine whether the notice is valid an invalid notice cannot form the basis for our jurisdiction and the commissioner may proceed with the collection action only if he subsequently issues a valid notice with attendant appeal rights see sec_6330 124_tc_36 describing invalid notices of determination as void and of no effect in certain circumstances we have held that a flaw in a jurisdictional notice is not fatal if the notice along with any attachments is sufficient to apprise the taxpayer of the commissioner’s determination and the taxpayer was not prejudiced or misled by the flaw see 140_tc_210 mis- takes in a notice will not invalidate it if there is no prejudice to the taxpayer citing 324_f3d_1110 9th cir for example we have held that typo- graphical errors in a jurisdictional notice as to the taxable_period do not invalidate the notice where the notice gives the taxpayer sufficient information to determine the period to which the notice relates see eg 34_tc_1137 finding a notice_of_deficiency valid when it erroneously referred to the wrong years and the taxpayers were not misled by the error mccollin v commissioner tcmemo_2010_93 slip op pincite n finding a notice_of_determination valid when an attach- ment to the notice referred to an incorrect year but the notice itself and other relevant documents contained the correct the appeals office’s determination must also take into consideration the items listed in sec_6330 because a notice_of_determination under sec_6320 is the juris- dictional equivalent to a notice_of_deficiency caselaw regarding the validity of a notice_of_deficiency pursuant to sec_6212 also informs our holding see 114_tc_492 united_states tax_court reports year petaluma fx partners llc v commissioner tcmemo_2007_254 slip op pincite finding a notice of final_partnership_administrative_adjustment referring to a taxable_year ended date valid when the taxpayer’s tax- able year ended date the commissioner made adjustments to the correct year and the partnership did not exist until the end of date call v commissioner tcmemo_2005_289 slip op pincite n stating that a typo- graphical error in the notice_of_determination erroneously referring to as did not affect the notice aff ’d 230_fedappx_758 9th cir anderten v commissioner tcmemo_1993_2 65_tcm_1697 finding a notice_of_deficiency that incorrectly referred to when the commissioner determined a deficiency for was valid when taking the entire document into consideration the tax- payer could not have been misled erickson v commissioner t c m cch pincite7 finding that a taxpayer was not misled even though in some places the notice of defi- ciency referred to instead of the correct year fernandez v commissioner tcmemo_1979_476 39_tcm_569 holding that a typographical error in a notice_of_deficiency did not invalidate the notice when the facts clearly show that petitioners reasonably could not have been deceived as to the year covered by the notice_of_deficiency smith v commissioner tcmemo_1979_16 38_tcm_51 finding a notice_of_deficiency valid when the taxpayers were not confused or misled by the typographical errors in the notice_of_deficiency referring to instead of however the instant case is distinguishable from cases where the jurisdictional notice contained a typographical or other minor error but still revealed on its face that the commissioner had made a determination with respect to a particular period the tables within the original notices of determination listed all periods and collection activities for which the appeals_office had made determinations they did not include the nftl filing for petitioner’s date form_941 liability nothing in the remainder of the notices hints that the appeals_office made a determination with respect to the nftl filing for that liability the ref- erences to the taxable_period date on the first pages of the original notices of determination do not provide lg kendrick llc v commissioner clarification because the notices address other collection activities with respect to that period see supra pp and note in short the original notices of determination were devoid of any information from which a reasonable person could con- clude that the appeals_office had made a determination with respect to the nftl filing for the date form_941 liability the fundamental purpose of a notice of deter- mination ie to notify the taxpayer of the appeals office’s determination to sustain a collection action for a particular taxable_period was not fulfilled we also do not look behind the notice as respondent urges us to do to determine whether petitioner substantively received a hearing with respect to the date form_941 liability it is the appeals office’s written_determination not the fact that a sec_6320 hearing occurred that is the basis for our jurisdiction cf lunsford v commissioner t c pincite holding that a notice valid on its face and a timely filed petition confer jurisdiction on this court whether or not the taxpayer had a fair sec_6320 hearing we there- fore hold that the original notices of determination do not confer jurisdiction on this court with respect to the nftl filing for petitioner’s date form_941 liability after petitioner filed its petition we remanded this case to the appeals_office and the appeals_office issued a supple- mental notice_of_determination the notice stated that t his supplemental notice_of_determination includes the period ending for both the levy and the lien as the tax- payer requested we must therefore determine whether a supplemental notice may form the basis for our jurisdiction under sec_6320 when the original notices of deter- mination did not include a determination to sustain a collec- tion activity for a particular period or liability we considered whether a supplemental notice of deter- mination can form the basis for our jurisdiction under sec_6320 in 130_tc_88 although sec_6320 and sec_6330 hearings are often held jointly when the commissioner has proposed to levy and has filed an nftl with re- spect to the same taxable_period a proposed levy and an nftl filing are distinct collection activities for which the commissioner must make sepa- rate determinations even if those determinations are embodied in the same notice_of_determination see sec_6320 sec_6321 sec_6330 sec_6331 united_states tax_court reports in ginsberg the commissioner issued a notice_of_determination sustaining a proposed levy of the taxpayer’s trust fund recovery penalties id pincite the court lacks jurisdiction over these penalties in deficiency cases see sec_6211 sec_6213 and the commissioner issued the notice_of_determination before the enactment of the pension_protection_act of ppa pub_l_no sec_855 sec_120 stat pincite which expanded the court’s sec_6320 juris- diction to include review of the commissioner’s collection activity regardless of the type of underlying tax see 130_tc_44 the taxpayer there- fore disputed the notice_of_determination by filing a com- plaint with the u s district_court for the district of new jersey which subsequently remanded the case to the irs appeals_office ginsberg v commissioner t c pincite after congress had enacted the ppa the appeals_office issued a supplemental notice_of_determination sustaining the collection action and the taxpayer filed a petition in this court disputing the supplemental notice id in holding that we lacked jurisdiction over the supple- mental notice we noted that a taxpayer is entitled to only one sec_6320 and sec_6330 hearing with respect to a tax period which in turn yields only one lien or levy determina- tion for each period see id pincite although the initial deter- mination may be supplemented following a remand t he supplemental determination notice is merely a supplement to the original determination notice and relates back to the original determination notice it is not a new determination and does not provide the taxpayer any additional appeal rights id pincite fn ref omitted because we lacked jurisdiction over the original notice_of_determination we similarly lacked jurisdiction over the determination as supplemented see id pincite respondent contends that ginsberg is distinguishable from this case because rather than attempting to confer addi- tional jurisdiction on the court that could not have been present in the original notice the supplemental notice in this case simply clarifies that the original hearing and determina- tion in this case substantively included the period ending date for the lien notice we disagree with respondent that ginsberg is distinguishable as in ginsberg the original notices of determination did not confer jurisdic- lg kendrick llc v commissioner tion on the court it does not matter that a predicate deter- mination could have been present in the original notice s or that as respondent contends such a determina- tion was embedded in the original notices we have already found supra that the original notices of determination did not embody a determination to sustain the nftl filing for peti- tioner’s date form_941 liability the supple- mental notice merely relates back to the original notices and is not a new determination see id pincite it did not pro- vide petitioner with any additional appeal rights and there- fore cannot form the basis for our jurisdiction under sec_6320 and sec_6330 see id pincite n if we do not have juris- diction to review the original determination notice the issuance of a supplemental determination notice does not give us jurisdiction the original notices of determination were insufficient to confer jurisdiction to review the nftl filing for petitioner’s date form_941 liability a supplemental notice_of_determination cannot cure this jurisdictional defect therefore we do not have jurisdiction to review the nftl filing for petitioner’s date form_941 liability iii the underlying liabilities we next review whether petitioner may challenge the underlying liabilities with respect to the taxable periods over which we have jurisdiction petitioner has continuously maintained that it does not owe the underlying employment_taxes because the irs has the burden of proving that petitioner paid employees for the periods at issue and the irs did not meet this burden because it may not rely on documentary_evidence obtained after the issuance of the original notices of determination to sustain the assessed taxes respondent contends that petitioner may not challenge the underlying liabilities because the letter do con- stituted a prior opportunity to dispute the liabilities and because petitioner did not properly raise the issue with the appeals_office because we find that petitioner did not prop- erly raise the underlying liabilities with the appeals_office after a reasonable opportunity to do so we do not address whether the letter do provided petitioner with a prior opportunity to challenge the liabilities see caudle v united_states tax_court reports commissioner tcmemo_2014_196 at n aff ’d 603_fedappx_220 4th cir in reviewing a determination under sec_6330 including challenges to the underlying liability we consider only issues that the taxpayer properly raised during the sec_6320 hearing sec_301_6320-1 q a-f3 f q a-f3 proced admin regs see 129_tc_107 the tax- payer does not properly raise an issue including the under- lying liability during the hearing if it fails to present to appeals any evidence with respect to that issue after being given a reasonable opportunity to present such evidence sec_301_6320-1 q a-f3 f q a-f3 proced admin regs see 135_tc_344 on remand petitioner had ample opportunity to file its delinquent tax returns and present any other information that it wanted settlement officer mares to consider with respect to the employment_tax liabilities in the letter dated date settlement officer mares stated that because petitioner may not have been aware of the oppor- tunity to submit its own returns upon receipt of the letter do the irs would process the delinquent returns for the periods at issue if petitioner submitted them by date even though petitioner responded to this request with generally unhelpful and irrelevant information settle- ment officer mares allowed petitioner an extension of time to file the returns until date she told peti- tioner that it could use the documents that respondent had provided or any additional information to prepare the returns instead of filing returns or producing any relevant information petitioner continued to assert that it was not liable for the underlying liabilities because respondent could not prove using only information available during the original hearing the existence of any employees petitioner rejecting the documentary_evidence that respondent obtained during the trial as untimely and there- fore irrelevant quotes 754_f2d_921 11th cir aff ’g tcmemo_1982_489 for the proposition that a taxpayer should not bear the burden of proving a negative no unreported income if the commis- sioner can present no substantive evidence to support his lg kendrick llc v commissioner deficiency claim however gatlin is a deficiency case and does not address the requirements for properly raising an issue before the appeals_office see id on remand the appeals_office provided petitioner with documentary_evidence of petitioner’s employees including copies of checks summaries of petitioner’s own bank records documents showing employment_tax payments to the state of new mexico and bills and renewal notifications from the workers’ compensation insurance_policy and petitioner still did not produce its own evidence tending to refute the appeals office’s determinations petitioner contends that the documentary_evidence is insufficient because it includes ref- erences to taxable periods not at issue although the record contains references to taxable periods other than the ones at issue here it also contains documentary_evidence related to the periods at issue petitioner also invokes the chenery doctrine although not by name to discount respondent’s evidence by contending that the determinations cannot be upheld on grounds other than those upon which the appeals_office actually relied see 332_us_194 318_us_80 antioco v commis- sioner tcmemo_2013_35 at petitioner interprets this doctrine to mean that respondent may not consider docu- mentary evidence during a remand sec_6320 hearing that was unavailable at the original hearing petitioner is correct in stating that we uphold the appeals office’s determination only on grounds upon which the appeals_office actually relied in the notice_of_determination see chenery i u s pincite antioco v commissioner at jones v commissioner tcmemo_2012_274 at however sec_6320 and sec_6330 provide that a taxpayer is entitled to only one hearing with respect to either an nftl filing or a proposed levy respectively for the taxable_period related to the unpaid liability 131_tc_1 aff ’d 325_fedappx_448 7th cir 130_tc_79 a hearing on remand is a supplement to the tax- to the extent it is practicable a sec_6330 hearing will be held in con- junction with a sec_6320 hearing sec_301_6330-1 q a-d3 proced admin regs united_states tax_court reports payer’s original sec_6320 hearing and provides the parties with the opportunity to complete the initial sec_6320 hearing while preserving the taxpayer’s right to receive judicial review of the ultimate administrative deter- mination wadleigh v commissioner t c pincite kelby v commissioner t c pincite the appeals_office on remand is not constrained by the original administrative record as often the purpose of remand is to augment a defi- cient record see 136_tc_463 supplementing 131_tc_197 see also meyer v commissioner tcmemo_2013_268 at remanding a case to the appeals_office to supplement the administrative record to show that a notice_of_deficiency was properly mailed the appeals_office makes a single deter- mination with respect to an nftl filing or a proposed levy for a taxable_period kelby v commissioner t c pincite when this court remands a case and the appeals_office issues a supplemental notice_of_determination we review the determination as supplemented id on remand settlement officer mares had access to and relied upon documentation unavailable during the original hearing respondent provided these documents subpoenaed in preparation for trial to petitioner upon receipt and incor- porated them into the administrative record on remand we remanded this case in part for the appeals_office to clarify whether petitioner had had a prior opportunity to challenge the underlying liabilities and to explain to petitioner the basis of the underlying assessments settlement officer mares appropriately relied on the additional documents to carry out the court’s remand order and did not violate the chenery doctrine in doing so petitioner may not distort the law to justify its continued refusal to cooperate with respondent or its abdication of the fundamental responsibil- ities of maintaining records and filing tax returns see hoyle because we review the determination as supplemented the remand cured misstatements of fact in the original notices of determination such as the incorrect assertion that petitioner voluntarily filed employment_tax returns see 130_tc_79 langley v commissioner tcmemo_2015_11 sustaining a supplemental notice_of_determination after the taxpayer’s sec_6330 hearing was remanded be- cause the notice_of_determination relied upon misstatements in the admin- istrative record lg kendrick llc v commissioner see also sec_6001 v commissioner t c pincite jordan v commissioner tcmemo_2011_243 slip op pincite when we remand a case to the appeals_office to clarify the record the appeals_office is not limited to what the appeals_office considered during the first administrative hearing citing hoyle v commissioner t c pincite supplementing 134_tc_1 sec_31_6011_a_-1 sec_31_6011_a_-3 employment_tax regs requiring employers to file returns under fica and futa petitioner therefore did not properly challenge the underlying liabilities during the sec_6320 hearing and we do not address them here see pough v commissioner t c pincite holding that the taxpayer did not properly challenge the underlying liabilities when he did not file amended income_tax returns before the appeals_office issued the notice_of_determination despite saying he would do so busche v commissioner tcmemo_2011_285 slip op pincite discussing the taxpayer’s and the commissioner’s burdens and responsibilities during a sec_6320 hearing see also sec_6020 andary- stern v commissioner tcmemo_2002_212 slip op pincite explaining that in the absence of a taxpayer-filed return the commissioner need only do the best he can with the information available to him we also do not consider the validity of the sec_6651 additions to tax which are part of the underlying liabilities see 115_tc_329 sec_6651 imposes an addition_to_tax in the case of a failure to pay a tax required to be shown on a return which was not so shown within days after the date of the irs’ notice_and_demand letter because the irs first proposed to assess these additions to tax in the levy notice petitioner did not have a prior opportunity to dispute the additions to tax and was entitled to challenge them during the sec_6320 hearing see ramdas v commissioner tcmemo_2013_104 at holding that the taxpayer was entitled to challenge a sec_6651 addition_to_tax during a sec_6330 hearing moreover petitioner did not allege any facts or produce any credible_evidence regarding the underlying liabilities in the stipulation of facts or otherwise that would permit us to conclude that it properly raised the issue before the court see rule b 114_tc_176 united_states tax_court reports because the addition_to_tax did not accrue until after the issuance of the notice_of_deficiency assessment and notice_and_demand however petitioner did not seek administra- tive review of the additions to tax on his sec_6320 hearing request or during the hearing itself and petitioner did not assign error to the additions to tax in the petition neither the original notices of determination nor the supple- mental notice_of_determination addressed the additions to tax pursuant to sec_6330 the appeals office’s determination shall take into consideration issues raised by the taxpayer under paragraph thus if an issue is never raised at the hearing it cannot be a part of the appeals office’s determination giamelli v commissioner t c pincite we generally cannot review under sec_6330 respondent’s determinations on the basis of an issue that petitioner did not raise and that the appeals_office never considered and we therefore do not disturb the determinations on the basis of the nonruling on the sec_6651 additions to tax see 118_tc_488 ramdas v commissioner at see also rule b 123_tc_213 holding that when a taxpayer fails to assign error in the petition with respect to an addition_to_tax the taxpayer is deemed to have conceded that item and the commissioner has no obligation to produce evidence to sup- port the determination citing 118_tc_358 but cf hoyle v commissioner t c pincite holding that the court may review the appeal office’s verification under sec_6330 without regard to whether the taxpayer raised it at the sec_6320 hearing iv conclusion because petitioner may not challenge the underlying liabil- ities we review the appeals office’s determinations for abuse_of_discretion see sego v commissioner t c pincite goza v commissioner t c pincite the record supports a finding that the appeals_office properly verified that the requirements of applicable law and administrative procedure had been met see sec_6330 wadleigh v commissioner lg kendrick llc v commissioner t c pincite petitioner did not request a collection alternative or file the necessary financial information and past due returns that would have allowed the appeals_office to consider accepting one see sec_6330 although petitioner checked the box for lien withdrawal on its sec_6320 request it did not present the appeals_office with any evidence regarding its entitlement to a withdrawal of the nftl filing and therefore did not properly raise the issue before the appeals_office or this court see giamelli v commissioner t c pincite magana v commissioner t c pincite sec_301_6320-1 q a-f3 proced admin regs the appeals_office properly balanced the need for efficient collection_of_taxes with petitioner’s concerns regarding the intrusiveness of the proposed collection actions we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the fore- going an appropriate order and decision will be entered f
